Citation Nr: 9927347	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision assigned an 
increased disability rating for the appellant's service 
connection for post-traumatic stress disorder (PTSD), from 30 
percent to 70 percent, effective January 1998.  Thereafter, 
the appellant timely noted his continuing disagreement with 
the assigned rating. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is manifested by: a 
depressed and anxious mood; normal thought processes and 
thought content, full orientation; severe impairment in 
memory, concentration and judgment; some suicidal ideations; 
no homicidal ideations; flat affect; slow speech; and an 
ability to perform activities of daily living.  A Global 
Assessment of Functioning score of 41 has been assigned to 
his psychiatric disorder.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
70 percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7,  4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service-
connected PTSD has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The veteran served on active duty in the United States Army 
from July 1969 to July 1971, including service in the 
Republic of Vietnam.

In October 1985, the RO issued a rating decision which 
granted service connection for PTSD, and assigned thereto an 
initial disability evaluation of 10 percent, effective June 
1985.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal.  In October 1986, the 
Board issued a decision that granted an increased initial 
disability rating of 30 percent, effective June 1985, for the 
veteran's service-connected PTSD.

Medical treatment reports, dated January 1997 through June 
1998, were retrieved from the VA medical center in 
Tuscaloosa, Alabama.  A treatment report, dated January 1997, 
noted that the veteran's sleep was improving with Paxil.  It 
also noted that he was experiencing increased hyper-alertness 
and anxiety.  A March 1997 treatment report noted that the 
veteran was depressed, anxious and with decreased energy.  

In February 1998, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's complaints 
of "getting more depressed all the time."  The veteran also 
reported complaints of nightmares, panic attacks, an 
inability to concentrate and an inability to trust others.  
The report noted the following objective findings:

The veteran was on time for his scheduled 
C & P examination.  The veteran's wife 
was present during the interview with the 
permission of the veteran.  The veteran 
and his wife are considered to be valid 
historians.  The veteran and his wife 
were cooperative during the interview.  
Thought processes and thought content 
appear to be within normal limits.  The 
veteran denies delusions and 
hallucinations.  He admits to frequent 
suicidal thoughts and ideations.  He 
denies homicidal ideations noting "since 
Vietnam, I lost the desire to kill."  He 
is able to maintain minimal personal 
hygiene and other basic activities of 
daily living.  He was fully oriented.  
Memory, concentration and judgment are 
severely impaired.  A review of available 
records indicates that on several 
occasions the veteran has missed 
appointments at the CSP office because he 
was unable to remember the scheduled 
appointment time.  This veteran's speech 
was slow.  His affect is flat and panic 
attacks appear frequent in nature.  Sleep 
disturbances are chronic in nature and 
severe.  His mood is depressed. 

The report concluded with a diagnosis of PTSD, and noted a 
Global Assessment of Functioning score of 41

A letter, dated March 1998, was received from J. Tomlinson, 
M.D.  In his letter, Dr. Tomlinson noted that the veteran's 
condition had deteriorated to the extent that he can no 
longer work and that he had taken medical retirement. 

A treatment report, dated March 1998, noted that the 
veteran's mood was stable and that he was feeling less 
depressed.  It also noted that he was alert and oriented.  A 
May 1998 treatment report noted the veteran's complaints of 
feeling depressed with suicidal thoughts.  The report also 
noted that "[h]e does not have a definitive plan," and that 
"[h]e believes that suicide is the unforgivable sin so feels 
that it is not an option.  He has never tried to harm 
himself."  The report indicated that the veteran was 
hypervigilant.  A June 1998 treatment report noted that the 
veteran was administered the Mississippi Combat Stress Scale, 
the Beck Depression Inventory, the Beck Anxiety Scale, and 
the Beck Hopelessness Scale, and that these tests indicated 
that the veteran had an extremely severe level of depression 
and severe levels of anxiety and hopelessness.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The need for the 
statement of reasons or bases is particularly acute when 
addressing the degree of disability resulting from mental 
disorders.  Mitchem v. Brown, 9 Vet. App. 138, 140 (1996); 
see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Veterans Appeals (the Court).  See Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Furthermore, as the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998). 

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 70 percent disability rating.  
Accordingly, the Board concludes that the RO properly rated 
the veteran's PTSD as 70 percent disabling under Diagnostic 
Code 9411.

Pursuant to Diagnostic Code 9411, a 70 percent disability 
rating is warranted for , occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The next highest rating, a 
100 percent schedular evaluation, contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

Although the veteran clearly exhibits significant occupation 
and social impairment as a result of his service-connected 
PTSD, there is no justification shown for a higher rating in 
this matter.  The report of the veteran's most recent VA 
psychiatric examination, performed in February 1998, noted 
that the veteran's thought processes and thought content 
appeared to be within normal limits.  The report noted he was 
fully oriented and able to maintain minimal personal hygiene 
and other basic activities of daily living.  The veteran also 
denied having any delusions or hallucinations.  Although he 
indicated that he has frequent suicidal thoughts and 
ideations, he denied any homicidal ideations.  Memory, 
concentration and judgment were noted to be severely impaired 
and the report concluded with a diagnosis of PTSD and listed 
a GAF score of 41.  A medical treatment report, dated March 
1998, noted that the veteran's mood was stable and that he 
was less depressed.  It also indicated that he was alert and 
oriented.  A medical treatment report, dated May 1998, noted 
that the veteran continued to have suicidal thoughts.  The 
report also noted, however, that he does not have a 
definitive plan, and that "[h]e believes that suicide is the 
unforgivable sin so feels that it is not an option.  He has 
never tried to harm himself."

The evidence of record does not reflect that of an individual 
suffering from symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.
Therefore, a higher disability rating, in excess of 70 
percent, is not warranted under the current regulations.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 70 
percent under the regulation governing the rating of his 
psychiatric disorder. 38 C.F.R. Part 4, Diagnostic Code 9411 
(1998).  The preponderance of the evidence is against the 
claim.  There is no equipoise between the positive and 
negative evidence in this case, therefore no reasonable doubt 
issue is raised. 38 C.F.R. § 3.102 (1998).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  He argues that the Board should determine 
whether the RO has followed the guidelines set forth in M21-1 
and, if not, remand the appeal for further development.  The 
Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General counsel of VA and is not bound by VA manuals, 
circulars or other administrative issues.  38 CFR 19.5 
(1998).  The cited provisions have not been promulgated as 
regulations and have been found to be interpretative rather 
than substantive rules by the United States Court of Appeals 
for Veterans Claims.  Morton v West, No. 96-1517 (U.S. Vet. 
App. July 14, 1999).  Thus, the Board finds no basis upon 
which to comply with the representative's request in this 
regard.


ORDER

Entitlement to an increased disability rating in excess of 70 
percent for the veteran's service-connected PTSD is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

